internal_revenue_service number release date index number -------------------------------- ---------------------------- -------------------------------- ---------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------------- ---------------------------------------------------- telephone number --------------------- refer reply to cc intl b06 plr-137108-08 date date re -------------------------------- ty ------- legend taxpayer corporation date date year cpa firm dear -------------- -------------------------------- ----------------------- --------------------------------- ------------------------- ---------------- ------- ----------------------------- this letter responds to a letter dated date submitted by taxpayer’s authorized representative requesting that the internal_revenue_service service grant taxpayer an extension of time under sec_301_9100-3 of the regulations on procedure and administration regulations to file a form 4876-a election to be treated as an interest_charge_disc for taxpayer’s year tax_year the information submitted for consideration is substantially as set forth below the ruling contained in this letter is predicated upon facts and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for a ruling verification of the factual information representations and other data may be required as a part of the audit process corporation engaged the services of a law firm to incorporate taxpayer taxpayer was incorporated on date and was intended to be an interest charge domestic plr-137108-08 international sales corporation disc pursuant to sec_991 through of the internal_revenue_code code as of its date of incorporation taxpayer relied on cpa firm to prepare the form 4876-a and to provide related_services to establish taxpayer as a disc due to a procedural oversight cpa firm failed to prepare the form 4876-a for taxpayer prior to the deadline on date cpa firm realized that it had not prepared the form 4876-a for taxpayer cpa firm advised taxpayer to file a request for an extension to file the form 4876-a sec_992 of the code provides that an election by a corporation to be treated as a disc shall be made by such corporation for a taxable_year at any time during the 90-day period immediately preceding the beginning of the taxable_year except that the secretary may give his consent to the making of an election at such other times as the secretary may designate sec_992 provides that such election shall be made in such manner as the secretary shall prescribe and shall be valid only if all persons who are shareholders in such corporation on the first day of the first taxable_year for which such election is effective consent to such election sec_1_921-1t of the temporary income_tax regulations provides in part that a corporation electing disc status must file form 4876-a a corporation electing to be treated as a disc for its first taxable_year shall make its election within days after the beginning of that year sec_301_9100-1 of the regulations provides in part that the commissioner in exercising the commissioner's discretion may grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election under all subtitles of the code except subtitles e g h and i sec_301_9100-1 provides that a regulatory election is an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin for this purpose an election includes an application_for relief in respect of tax sec_301_9100-3 provides that requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 must be made under the rules of sec_301_9100-3 requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides the evidence including affidavits described in paragraph e of this section to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government in the present situation the election described in sec_1_921-1t is a regulatory election as defined in sec_301_9100-1 therefore the commissioner has plr-137108-08 discretionary authority under sec_301_9100-1 to grant taxpayer an extension of time provided that taxpayer satisfies the standards for relief set forth in sec_301_9100-3 based on the facts and information submitted we conclude that taxpayer satisfies sec_301_9100-3 accordingly taxpayer is granted an extension of time of days from the date of this ruling letter to file the election described in sec_1 1t b for taxpayer’s year tax_year the granting of an extension of time to make the election is not a determination that taxpayer is otherwise eligible to make the election or to claim disc status or benefits see sec_301_9100-1 a copy of this ruling letter should be associated with the election and shareholder consent statements this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent except as expressly provided herein we express or imply no opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely _____________________________ chris bello chief branch office of associate chief_counsel international enclosures copy of this letter copy for sec_6110 purposes cc
